Name: 2009/990/EC,Euratom: Council and Commission Decision of 17Ã November 2009 on the conclusion of the Protocol to the Partnership and Cooperation Agreement between the European Communities and their Member States, of the one part, and the Republic of Tajikistan, of the other part, to take account of the accession of the Republic of Bulgaria and Romania to the European Union
 Type: Decision
 Subject Matter: European construction;  international affairs;  Europe;  Asia and Oceania
 Date Published: 2009-12-29

 29.12.2009 EN Official Journal of the European Union L 350/52 COUNCIL AND COMMISSION DECISION of 17 November 2009 on the conclusion of the Protocol to the Partnership and Cooperation Agreement between the European Communities and their Member States, of the one part, and the Republic of Tajikistan, of the other part, to take account of the accession of the Republic of Bulgaria and Romania to the European Union (2009/990/EC, Euratom) THE COUNCIL OF THE EUROPEAN UNION, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, and in particular Article 44(2), the last sentence of Article 47(2), and Articles 55, 57(2), 71, 80(2), 93, 94, 133 and 181a, in conjunction with the second sentence of Article 300(2) and the first subparagraph of Article 300(3), thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular the second paragraph of Article 101 thereof, Having regard to the Act of Accession of Bulgaria and Romania, and in particular Article 6(2) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the Councils approval pursuant to Article 101 of the Treaty establishing the European Atomic Energy Community, Whereas: (1) The Protocol to the Partnership and Cooperation Agreement between the European Communities and their Member States, of the one part, and the Republic of Tajikistan, of the other part, to take account of the accession of the Republic of Bulgaria and Romania to the European Union, was signed on behalf of the Community and the Member States on 24 June 2008 in accordance with Council Decision of 25 February 2008. (2) Pending its entry into force, the Protocol is to be applied on a provisional basis as from the date of entry into force of the Partnership and Cooperation Agreement with the Republic of Tajikistan. (3) The Protocol should be concluded, HAVE DECIDED AS FOLLOWS: Article 1 The Protocol to the Partnership and Cooperation Agreement between the European Communities and their Member States, of the one part, and the Republic of Tajikistan, of the other part, to take account of the accession of the Republic of Bulgaria and Romania to the European Union is hereby approved on behalf of the Community, the European Atomic Energy Community and the Member States. Article 2 The President of the Council shall, on behalf of the Community and its Member States, give the notification provided for in Article 3 of the Protocol. The President of the Commission shall simultaneously give such notification on behalf of the European Atomic Energy Community. Done at Brussels, 17 November 2009. For the Council The President C. BILDT For the Commission The President JosÃ © Manuel BARROSO (1) Opinion delivered on 2 September 2008 (not yet published in the Official Journal). PROTOCOL to the Partnership and Cooperation Agreement establishing a partnership between the European Communities and their Member States, of the one part, and the Republic of Tajikistan, of the other part, to take account of the accession of the Republic of Bulgaria and Romania to the European Union THE KINGDOM OF BELGIUM, THE REPUBLIC OF BULGARIA, THE CZECH REPUBLIC, THE KINGDOM OF DENMARK, THE FEDERAL REPUBLIC OF GERMANY, THE REPUBLIC OF ESTONIA, IRELAND, THE HELLENIC REPUBLIC, THE KINGDOM OF SPAIN, THE FRENCH REPUBLIC, THE ITALIAN REPUBLIC, THE REPUBLIC OF CYPRUS, THE REPUBLIC OF LATVIA, THE REPUBLIC OF LITHUANIA, THE GRAND DUCHY OF LUXEMBOURG, THE REPUBLIC OF HUNGARY, THE REPUBLIC OF MALTA, THE KINGDOM OF THE NETHERLANDS, THE REPUBLIC OF AUSTRIA, THE REPUBLIC OF POLAND, THE PORTUGUESE REPUBLIC, ROMANIA, THE REPUBLIC OF SLOVENIA, THE SLOVAK REPUBLIC, THE REPUBLIC OF FINLAND, THE KINGDOM OF SWEDEN, THE UNITED KINGDOM OF GREAT BRITAIN AND NORTHERN IRELAND, hereinafter referred to as the Member States, represented by the Council of the European Union, and THE EUROPEAN COMMUNITY AND THE EUROPEAN ATOMIC ENERGY COMMUNITY, hereinafter referred to as the Communities, represented by the Council of the European Union and the European Commission, of the one part, and THE REPUBLIC OF TAJIKISTAN, of the other part, hereinafter referred to as Parties for the purposes of this Protocol, HAVING REGARD TO the provisions of the Treaty between the Kingdom of Belgium, the Czech Republic, the Kingdom of Denmark, the Federal Republic of Germany, the Republic of Estonia, Ireland, the Hellenic Republic, the Kingdom of Spain, the French Republic, the Italian Republic, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Grand Duchy of Luxembourg, the Republic of Hungary, the Republic of Malta, the Kingdom of the Netherlands, the Republic of Austria, the Republic of Poland, the Portuguese Republic, the Republic of Slovenia, the Slovak Republic, the Republic of Finland, the Kingdom of Sweden and the United Kingdom of Great Britain and Northern Ireland, (Member States of the European Union) and the Republic of Bulgaria and Romania concerning the accession of the Republic of Bulgaria and Romania to the European Union, which was signed in Luxembourg on 25 April 2005 and is applied from 1 January 2007, CONSIDERING the new situation in relations between the Republic of Tajikistan and the European Union arising from the accession to the EU of two new Member States, which opens opportunities and brings about challenges for the cooperation between the Republic of Tajikistan and the European Union, TAKING INTO ACCOUNT the desire of the Parties to ensure the attainment and implementation of the objectives and principles of the PCA, HAVE AGREED AS FOLLOWS: Article 1 The Republic of Bulgaria and Romania shall be Parties to the Partnership and Cooperation Agreement establishing a partnership between the European Communities and their Member States, of the one part, and the Republic of Tajikistan, of the other part, signed in Luxembourg on 11 October 2004 (hereinafter the Agreement) and shall respectively adopt and take note, in the same manner, as the other Member States, of the texts of the Agreement, as well as of the Joint Declarations, Exchanges of Letters, and Declaration by the Republic of Tajikistan annexed to the Final Act signed on the same date. Article 2 This Protocol shall form an integral part of the Agreement. Article 3 1. This Protocol shall be approved by the Communities, by the Council of the European Union on behalf of the Member States and by the Republic of Tajikistan in accordance with their own procedures. 2. The Parties shall notify each other of the completion of the corresponding procedures referred to in the preceding paragraph. The instruments of approval shall be deposited with the General Secretariat of the Council of the European Union. Article 4 1. This Protocol shall enter into force on the same day as the Agreement, provided that all the instruments of approval of this Protocol have been deposited by that day. 2. Where not all instruments of approval of this Protocol have been deposited by that date, this Protocol shall enter into force on the first day of the first month following the date of deposit of the last instrument of approval. 3. Where not all instruments of approval of this Protocol have been deposited by the date of entry into force of the Agreement, this Protocol shall apply provisionally with effect from the date of entry into force of the Agreement. Article 5 1. The texts of the Agreement, the Final Act and all documents annexed to it are drawn up in the Bulgarian and Romanian languages. 2. They are annexed to this Protocol and are equally authentic with the texts in the other languages in which the Agreement, the Final Act and the documents annexed to it are drawn up. Article 6 This Protocol is drawn up in duplicate in the Bulgarian, Czech, Danish, Dutch, English, Estonian, Finnish, French, German, Greek, Hungarian, Italian, Latvian, Lithuanian, Maltese, Polish, Portuguese, Romanian, Slovene, Slovak, Spanish, Swedish and Tajik languages, each of these texts being equally authentic. Ã ¡Ã Ã Ã Ã °Ã ²Ã µÃ ½Ã ¾ Ã ² Ã ÃÃ Ã ºÃ Ã µÃ » Ã ½Ã ° Ã ´Ã ²Ã °Ã ´Ã µÃ Ã µÃ  Ã ¸ Ã Ã µÃ Ã ²Ã ÃÃ Ã ¸ Ã Ã ½Ã ¸ Ã ´Ã ²Ã µ Ã Ã ¸Ã »Ã Ã ´Ã ¸ Ã ¸ Ã ¾Ã Ã ¼Ã ° Ã ³Ã ¾Ã ´Ã ¸Ã ½Ã °. Hecho en Bruselas, el veinticuatro de junio de dosmile ocho. V Bruselu dne dvacÃ ¡tÃ ©ho Ã tvrtÃ ©ho Ã ervna dva tisÃ ­ce osm. UdfÃ ¦rdiget i Bruxelles den fireogtyvende juni to tusind og otte. Geschehen zu BrÃ ¼ssel am vierundzwanzigsten Juni zweitausendacht. Kahe tuhande kaheksanda aasta juunikuu kahekÃ ¼mne neljandal pÃ ¤eval BrÃ ¼sselis. Ã Ã ³Ã ¹Ã ½Ã µ Ã Ã Ã ¹Ã  Ã Ã Ã Ã ¾Ã ­Ã »Ã »Ã µÃ , Ã Ã Ã ¹Ã  Ã µÃ ¯Ã ºÃ ¿Ã Ã ¹ Ã Ã ­Ã Ã Ã µÃ Ã ¹Ã  ÃÃ ¿Ã Ã ½Ã ¯Ã ¿Ã Ã ´Ã Ã ¿ Ã Ã ¹Ã »Ã ¹Ã ¬Ã ´Ã µÃ  Ã ¿Ã ºÃ Ã . Done at Brussels on the twenty-fourth day of June in the year two thousand and eight. Fait Ã Bruxelles, le vingt-quatre juin deux mille huit. Fatto a Bruxelles, addÃ ¬ ventiquattro giugno duemilaotto. BriselÃ , divtÃ «kstoÃ ¡ astotÃ  gada divdesmit ceturtajÃ  jÃ «nijÃ . Priimta du tÃ «kstanÃ iai aÃ ¡tuntÃ ³ metÃ ³ birÃ ¾elio dvideÃ ¡imt ketvirtÃ dienÃ Briuselyje. Kelt BrÃ ¼sszelben, a kÃ ©tezer-nyolcadik Ã ©v jÃ ºnius huszonnegyedik napjÃ ¡n. MagÃ §mul fi Brussell, fl-erbgÃ §a u gÃ §oxrin jum ta' Ã unju tas-sena elfejn u tmienja. Gedaan te Brussel, de vierentwintigste juni tweeduizend acht. SporzÃ dzono w Brukseli dnia dwudziestego czwartego czerwca roku dwa tysiÃ ce Ã ³smego. Feito em Bruxelas, em vinte e quatro de Junho de dois mil e oito. Ã ncheiat la Bruxelles, la douÃ zeci Ãi patru iunie douÃ  mii opt. V Bruseli dÃ a dvadsiateho Ã ¡tvrtÃ ©ho jÃ ºna dvetisÃ ­cosem. V Bruslju, dne Ã ¡tiriindvajsetega junija leta dva tisoÃ  osem. Tehty BrysselissÃ ¤ kahdentenakymmenentenÃ ¤neljÃ ¤ntenÃ ¤ pÃ ¤ivÃ ¤nÃ ¤ kesÃ ¤kuuta vuonna kaksituhattakahdeksan. Som skedde i Bryssel den tjugofjÃ ¤rde juni tjugohundraÃ ¥tta. Ã Ã ° Ã ´Ã ÃÃ ¶Ã °Ã ²Ã ¸Ã Ã µ-Ã Ã »Ã µÃ ½Ã ºÃ ¸ Por los Estados miembros Za Ã lenskÃ © stÃ ¡ty For medlemsstaterne FÃ ¼r die Mitgliedstaaten Liikmesriikide nimel Ã Ã ¹Ã ± Ã Ã ± Ã ºÃ Ã ¬Ã Ã · Ã ¼Ã ­Ã »Ã · For the Member States Pour les Ã tats membres Per gli Stati membri DalÃ «bvalstu vÃ rdÃ  ValstybiÃ ³ nariÃ ³ vardu A tagÃ ¡llamok rÃ ©szÃ ©rÃ l GÃ §all-Istati Membri Voor de lidstaten W imieniu paÃ stw czÃ onkowskich Pelos Estados-Membros Pentru statele membre Za Ã lenskÃ © Ã ¡tÃ ¡ty Za drÃ ¾ave Ã lanice JÃ ¤senvaltioiden puolesta PÃ ¥ medlemsstaternas vÃ ¤gnar Ã Ã · Ã Ã ¾Ã ½Ã ¸Ã ±Ã ¸ Ã Ã °Ã ²Ã »Ã °Ã Ã Ã ¾Ã ¸ Ã Ã Ã ·Ã ¾ Ã Ã ° Ã Ã ²ÃÃ ¾Ã ¿Ã Ã ¹Ã Ã ºÃ °Ã Ã ° Ã ¾Ã ±Ã Ã ½Ã ¾Ã Ã  Por las Comunidades Europeas Za EvropskÃ ¡ spoleÃ enstvÃ ­ For De EuropÃ ¦iske FÃ ¦llesskaber FÃ ¼r die EuropÃ ¤ischen Gemeinschaften Euroopa Ã ¼henduste nimel Ã Ã ¹Ã ± Ã Ã ¹Ã  Ã Ã Ã Ã ÃÃ ±Ã Ã ºÃ ­Ã  Ã Ã ¿Ã ¹Ã ½Ã Ã Ã ·Ã Ã µÃ  For the European Communities Pour les CommunautÃ ©s europÃ ©ennes Per le ComunitÃ europee Eiropas Kopienu vÃ rdÃ  Europos BendrijÃ ³ vardu Az EurÃ ³pai KÃ ¶zÃ ¶ssÃ ©gek rÃ ©szÃ ©rÃ l GÃ §all-Komunitajiet Ewropej Voor de Europese Gemeenschappen W imieniu WspÃ ³lnot Europejskich Pelas Comunidades Europeias Pentru Comunitatea EuropeanÃ  Za EurÃ ³pske spoloÃ enstvÃ ¡ Za Evropski skupnosti Euroopan yhteisÃ ¶jen puolesta PÃ ¥ Europeiska gemenskapernas vÃ ¤gnar Ã Ã · Ã Ã ¾Ã ½Ã ¸Ã ±Ã ¸ ÃÃ Ã Ã ¸Ã Ã ¾Ã ´Ã ¸ Ã Ã ²ÃÃ Ã ¿Ã ¾ Ã Ã ° Ã Ã µÃ ¿Ã Ã ±Ã »Ã ¸Ã ºÃ ° Ã ¢Ã °Ã ´Ã ¶Ã ¸Ã ºÃ ¸Ã Ã Ã °Ã ½ Por la RepÃ ºblica de TayikistÃ ¡n Za Republiku TÃ ¡dÃ ¾ikistÃ ¡n For Republikken Tadsjikistan FÃ ¼r die Republik Tadschikistan TadÃ ¾ikistani Vabariigi nimel Ã Ã ¹Ã ± Ã Ã · Ã Ã ·Ã ¼Ã ¿Ã ºÃ Ã ±Ã Ã ¹Ã ± Ã Ã ¿Ã Ã ¤Ã ±Ã Ã ¶Ã ¹Ã ºÃ ¹Ã Ã Ã ±Ã ½ For the Republic of Tajikistan Pour la RÃ ©publique du Tadjikistan Per la Repubblica del Tagikistan TadÃ ¾ikistÃ nas Republikas vÃ rdÃ  TadÃ ¾ikistano Respublikos vardu A TÃ ¡dzsik KÃ ¶ztÃ ¡rsasÃ ¡g rÃ ©szÃ ©rÃ l GÃ §ar-Repubblika tat-TaÃ ¡ikistan Voor de Republiek Tadzjikistan W imieniu Republiki TadÃ ¼ykistanu Pela RepÃ ºblica do TajiquistÃ £o Pentru Republica Tadjikistan Za TadÃ ¾ickÃ º republiku Za Republiko TadÃ ¾ikistan TadÃ ¾ikistanin tasavallan puolesta FÃ ¶r republiken Tadzjikistan Ã Ã · Ã Ã ¾Ã ½Ã ¸Ã ±Ã ¸ Ã Ã Ã ¼Ã Ã ÃÃ ¸Ã ½ Ã ¢Ã ¾ÃÃ ¸Ã ºÃ ¸Ã Ã Ã ¾Ã ½